The Professional Conduct Board having adopted the findings of its hearing panel, which establish that the respondent did violate the Code of Professional Responsibility, in particular Disciplinary Rules 1-102 (A) (4) and (5) providing that a lawyer shall not engage in conduct involving dishonesty or deceit or engage in conduct prejudicial to the administration of justice;
And said Board having made its recommendation to the Supreme Court that a public reprimand be administered under Professional Conduct Rule 3(3), 12 V.S.A. App. VIII, A.O. 9;
And this Court having approved of such disposition on February 5, 1980;
And the respondent having made no request for a formal proceeding to be instituted against him as pro*622vided in Professional Conduct Rule 7(d), 12 V.S.A. App. VIII, A.O. 9;
Now, therefore, be it remembered that the Vermont Supreme Court in open court, at a session held in Montpelier, Vermont, on February 28, 1980, did publicly reprimand the aforesaid respondent, Vincent Illuzzi, Jr., of Newport, Vermont, and such reprimand shall be a part of his professional file.